                     IN THE UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF TENNESSEE AT NASHVILLE

DEBORAH RUSSELL                                 *
         Plaintiff,                             *
v.                                              *       No. 3:20-CV-01028
                                                *
CAROL ELIZABETH TANNER;                         *
THOMAS TANNER;                                  *
JONATHAN JACOB COLE; and                        *
BAKER, DONELSON, BEARMAN,                       *
CALDWELL & BERKOWITZ, PC                        *
          Defendants.                           *


STATE FARM FIRE AND CASUALTY COMPANY’S MOTION TO SET MOTION TO
QUASH SUBPOENA AND NOTICE TO TAKE DEPOSITION OF CLARK J. MILLER
                          FOR HEARING


        State Farm Fire and Casualty Company (“State Farm”), a non-party, by and through counsel,

pursuant to Local Rule 78.01, requests that the Court set State Farm’s Motion to Quash Plaintiff

Deborah Russell’s (“Russell”) Subpoena and Notice to Take Deposition (“Subpoena”), both of

which are directed to Clark J. Miller (“Miller”), for hearing. It is undersigned counsel’s understanding

that several other matters are set for hearing on Tuesday, August 3, 2021, at 2 P.M. CDT. Currently,

the Subpoena requests production of documents by August 11, 2021. A hearing would expedite this

process and prevent unnecessary and lengthy briefing.

        WHEREFORE, State Farm requests that this Court set the motion for hearing on August 3,

2021, at 2 P.M. CDT, along with the previously scheduled matters.




   Case 3:20-cv-01028 Document 99 Page 1 of07/30/21
                                   Filed    2       Page 1 of 2 PageID #: 1380
       Respectfully submitted this 30th day of July 2021.

                                                     KAY GRIFFIN, PLLC

                                                     /s/ Matthew J. Evans
                                                     Matthew J. Evans (BPR #017973)
                                                     matthew.evans@kaygriffin.com
                                                     900 South Gay Street, Suite 1810
                                                     Knoxville, TN 37902
                                                     (865) 314-8422

                                                     Attorney for State Farm Fire and Casualty Company

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of the foregoing was properly
served on all parties or their counsel of record via the court’s ECF/CM system.


       This 30th day of July 2021.

                                                     /s/ Matthew J. Evans
                                                     Matthew J. Evans




   Case 3:20-cv-01028 Document 99 Page 2 of07/30/21
                                   Filed    2       Page 2 of 2 PageID #: 1381
